
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8

Feb 2000


Central Pacific Bank and Subsidiary
2000 Annual Executive Incentive Plan


Purpose:

    The purpose of this plan is to reinforce the mission and corporate goals of
CPB Inc. and Central Pacific Bank (CPB). The plan is designed to help CPB
attract, retain and motivate a talented executive team. This team's performance,
both as a team and as individuals, contributes directly to serving CPB's
customers and communities, sustaining CPB's strong financial performance, and
adding value for the shareholders.

Definitions:

    The following terms will have the indicated meanings throughout this
document. Whenever appropriate, words used in the singular may include the
plural and vice-versa.

    "Plan" will be used throughout as a description of this particular incentive
plan.

    "Company" will be used throughout as Central Pacific Bank and its
subsidiaries.

    "Compensation Committee" will be used throughout as the Compensation
Committee of the Board of Directors of the Company.

    "CEO" will be used throughout as Chairman of the Board and Chief Executive
Officer of CPB Inc.

    "Participant" will be used throughout as the individual in a given position
who is eligible to participate in this Plan.

    "Base salary" will be used throughout as the base salary, excluding any
other bonus, commission payments, or other extra cash compensation on an
annualized basis, paid to the Participant on the last day of the calendar year.
For example, a Participant who is paid a monthly salary of $10,000 as of the
last day of the Plan year will have an annualized base salary of $120,000 for
purposes of calculating any annual incentive payment.

Administration:

    The Plan will be administered by the Compensation Committee, as ratified by
the Board of Directors, who may delegate certain aspects of recordkeeping and
administration to specified individuals, at their sole discretion. The
Compensation Committee, or its specific delegates, is given full authority to
develop such rules, regulations, record keeping procedures, and communications
deemed necessary to administer the Plan and interpret its provisions. Any
determination, decision, or action of the Compensation Committee (as ratified by
the Board of Directors) in connection with this plan will be considered final
and binding upon all Participants and any person validly claiming access to a
potential award.

    Payment of any award amounts will be made after audited financial statements
are made available, but no later than April 1st of the year following the Plan
year.

Participation:

    Any full-time active employee of the Company who has been granted the
corporate title of Senior Vice President or above (e.g., Executive Vice
President, President) is eligible to participate in the plan. The CEO will
present annually names, with position responsibility, to the Compensation
Committee for approval and inclusion in the Plan. The Board will approve this
Participant list no later than January 30 of the Plan year. Participants will be
notified in writing no later than February 1 of the Plan year. This

--------------------------------------------------------------------------------

communication will notify Participants of their participation and the target
percentages of their incentive.

    To be eligible, the employee must have been placed on full-time active
status with the corporate title of Senior Vice President or above, no later than
October 1 of the Plan year. Participants becoming eligible after January 1 of
the Plan year will be eligible for consideration of payment, pro-rated by the
first day of the month on which they met the eligibility requirements. For
example, a Participant meeting eligibility requirements on April 1 of the Plan
year will be eligible, once approved by the Compensation Committee, for
consideration for 9/12 or 3/4 of the potential award. Any exception to these
minimum eligibility requirements must be recommended by the CEO and approved by
the Compensation Committee.

    A participant must have received at least an "Accomplished" performance
appraisal rating during the calendar year to be eligible for consideration for
payment. Any exceptions from this provision must be recommended by the CEO and
approved by the Compensation Committee, at their sole discretion.

    All participants in this Plan will become ineligible for participation in
any other CPB incentive bonus programs.

Funding:

    The plan will be funded according to the success of CPB as measured by the
following (a) Return on Equity (ROE), (b) Return on Assets (ROA) and
(c) Efficiency Ratio. All three criteria are standard banking industry
performance measurements.

    Each measure will fund the total incentive pool as follows: (a) ROE will
fund 50%, (b) ROA will fund 25% and (c) Efficiency Ratio will fund 25%. For each
measure, performance below a defined measure will produce no incentive pool;
e.g., for 2000 these values are 12.50% for ROE, 1.11% for ROA and 59% for
Efficiency Ratio. Each measure will also have a maximum payout percentage; e.g.,
150% of the target pool for ROE of 14.50%, 150% of the target pool for ROA of
1.20% and 150% of the target pool for Efficiency Ratio of 55%. The actual amount
of the pool funded will be interpolated, using the determined scale values,
between the minimum funded value of 25% of the pool and maximum of 150%.

    The target amounts funded are calculated as the sum of each Participant's
target incentive, expressed as a percentage of base salary, multiplied by that
individual's base salary.

    Total payout to all participants will be limited to twenty (20) percent of
the increase in net operating income over the Plan year budget.

    The funding of the pool is described graphically in the attached diagram.

Allocation of Awards:

    The calculation of any actual awards will be based on each Participant's
base salary, annualized, as of the last day of the calendar year (e.g., for this
Plan, December 31 of Plan year).

    The awards, expressed as a percentage of base salary, are shown, by
corporate title, in the following table; e.g., a target incentive of 25% for
Senior Vice President. These target awards will be adjusted by the percentage of
the target pool that is funded through corporate performance. For example, if
75% of the pool were funded, the target award for Senior Vice Presidents would
be 18.75%.

Actual Awards:

    Actual awards will be calculated according to the mix of three performance
elements shown in the following table: 1) corporate (ROE, ROA and Efficiency
Ratio); 2) unit/production objectives; and 3) a discretionary amount.

--------------------------------------------------------------------------------

    The unit/production objectives will be agreed upon between each Participant
and the immediate supervising Officer by January 30 of the Plan year. These
objectives will emphasize those aspects of CPB's performance for which the
Participant is held accountable. These objectives will be submitted to the CEO
for review and thereafter reported to the Board of Directors for its approval
and subsequent filing of the report.


Central Pacific Bank
Determining Payouts


Groups


--------------------------------------------------------------------------------

  Measures


--------------------------------------------------------------------------------

  CEO

--------------------------------------------------------------------------------

  COO

--------------------------------------------------------------------------------

  EVP/Group Manager

--------------------------------------------------------------------------------

  SVPs

--------------------------------------------------------------------------------

  Corporate   100 % 100 % 50 % 50 % Unit/Production Objectives   0 % 0 % 25 % 30
% Discretionary   0 % 0 % 25 % 20 % Total   100 % 100 % 100 % 100 % Targets as a
% of Base Salary   30 % 30 % 30 % 25 %

    The discretionary percentages will be recommended by the CEO to the
Compensation Committee for approval. These percentages and amounts may be used
to reward individual or team accomplishments not specifically measured by either
corporate financial performance or specific individual objectives.

Termination of Employment:

    The Participant must remain actively employed by the Company on the last day
of the designated calendar year to be considered eligible for any potential
payment under this Plan. The Compensation Committee, at their sole discretion
must approve any exceptions to this provision.

Non-Transferability of Award:

    An award, or potential award, granted under this Plan shall not be
assignable or transferable by the Participant other than by will or the laws of
descent and distribution.

No Right to Employment:

    This Plan does not constitute a contract between the Company and its
employees. Neither establishing this Plan or taking any action as a result of
the Plan shall be construed as giving any employee the right to be retained by
the Company for any period of time, or to be employed in any particular
position, at any particular rate of pay, or to provide any other job-related
benefits.

Amendment or Termination of Plan:

    The Compensation Committee, with ratification from the Board of Directors,
may from time to time or at any time amend or terminate the Plan at their sole
discretion. Review and amendment of the Plan is expected annually when a new
Plan document will be considered for establishment. Amendment or termination of
the Plan is not expected within a Plan year, but that right is retained by the
Compensation Committee.

--------------------------------------------------------------------------------



QuickLinks


Central Pacific Bank and Subsidiary 2000 Annual Executive Incentive Plan
Central Pacific Bank Determining Payouts
